The proof introduced upon appellant's plea of guilty, for the purpose of enabling the jury to assess the penalty, showed that he installed a Delco light system in Mr. Greer's house; that Greer paid him $50.00 upon same at the time; that later Greer paid him an additional $100.00 upon said plant; that later he paid him $292.00, being the total amount due in payment for said Delco light plant. This $292.00 was not reported by appellant to the General Motors Acceptance Corporation at Dallas, to whom payment was due for said plant. It was in testimony without dispute that when appellant took said money he took and had same as the agent of said General Motors Acceptance Corporation. This was sworn to by a witness. No such testimony appears in Brady v. State, 1 S.W. Rep. 463, cited by appellant, nor in any of the other authorities cited in the motion. We again call attention to the fact that this case was not one in which the issues were contested, but one in which, by his plea of guilty, appellant admitted every *Page 89 
material averment in the indictment. We cannot agree with appellant's contention that the evidence affirmatively shows him to be not guilty herein.
The motion for rehearing is overruled.
Overruled.